UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4914


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PERCY JAMES TUCKER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda Wright Allen, District
Judge. (2:09-cr-00182-AWA-DEM-1)


Submitted:   June 19, 2013                 Decided:   August 9, 2013


Before TRAXLER, Chief Judge, and GREGORY and THACKER, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Maureen Leigh White, Richmond, Virginia, for Appellant. Neil H.
MacBride, United States Attorney, Alexandria, Virginia; Sherrie
S. Capotosto, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Defendant Percy James Tucker filed this appeal challenging

his conviction for conspiracy to distribute and possess cocaine

and   marijuana,       money   laundering,         and     other   related         charges.

Tucker argues that the district court erred both when it denied

his motion for judgment of acquittal 1 on each of eleven counts

and when it denied his motion to proceed pro se.                              Finding no

error, we affirm.



                                         I.

                                         A.

      Defendant Percy Tucker has been involved in the trucking

business since 1990.            In the early 2000s, Tucker set up and

managed    trucking     companies      for       several    individuals,       including

Jovan     Hassell,     David   Bragg,    and       Randolph      Person.           Hassell,

Bragg, and Person testified at trial that Tucker knew of their

involvement       in   the   drug   trade.          After      Tucker   set    up     these

trucking    businesses       and    assisted       in    the   purchase       of    tractor

trailers,    he    created     false    liens      that     allowed     the    owners    to

      1
       Tucker’s appeal is framed as a challenge to the district
court’s denial of a “directed verdict of acquittal.”        The
Federal Rules of Criminal Procedure state that “[m]otions for
directed verdict are abolished and motions for judgment of
acquittal shall be used in their place.”       Fed. R. Crim. P.
29(a). We therefore construe Tucker’s appeal as a challenge to
the denial of his motions for judgment of acquittal.



                                             2
avoid forfeiture in the event they were arrested for dealing in

narcotics.             In      2004,     Tucker    incorporated      MidAtlantic

Commodities, which leased a warehouse in Virginia Beach where

the tractor trailers were loaded and unloaded.                 Although Hassell

and Bragg paid the rent, Tucker’s name was on the warehouse

lease.

       Hassell and Bragg testified that they transported at least

ten kilograms of cocaine each week from Atlanta to Virginia from

2001 until 2009.            Beginning in approximately 2006, they began to

transport cocaine using the trucking companies and warehouse.

Typically, Hassell and Bragg hid money inside the spare tires of

rented SUVs and then loaded the SUVs into tractor trailers at

the warehouse.         Hassell explained that they would take the tire

from the bottom of the truck, pop it open, stuff money inside,

re-seal and re-inflate it, and then place it back underneath the

SUV.     Once in Atlanta, they would take the money out of the tire

and    replace    it    with     the   cocaine    they   purchased   from    their

supplier.       After returning to the warehouse, buyers would go to

the warehouse to purchase cocaine that had been broken down into

smaller quantities.           One associate, Kimani Lewis, testified that

there were money machines, scales, and baggies in the warehouse

for breaking the drugs into smaller amounts.                   Hassell affirmed

that on numerous occasions, Tucker was present in the warehouse

while    drug    operations       were   being    conducted.      There     was   no

                                           3
testimony presented at trial, however, establishing that Tucker

ever actually saw drugs being handled at the warehouse.

       Hassell and Bragg both testified that in 2006, Tucker began

to    personally      transport    money          and    drugs.      In     one    instance,

Hassell asked Tucker to drive him to Atlanta to complete a deal.

Tucker drove the truck to a Wal-Mart parking lot.                             Hassell then

took the money he had hidden in a suitcase beneath the bed of

the tractor trailer and handed it to his supplier.                                 After his

supplier took the money out of the suitcase, Hassell placed the

cocaine   he    had    purchased      into        the    suitcase     and    returned     the

suitcase to its hiding place.                 Tucker then drove the truck with

the drugs back to Virginia.             Again, there was no direct evidence

presented that Tucker viewed the drugs being placed into the

suitcase or onto the truck he was driving.                         However, Hassell and

Bragg also described another drug deal involving the purchase of

a large quantity of marijuana from Texas.                           Testimony at trial

indicated      that    Tucker   hid     the       marijuana        inside    thrift     store

furniture, loaded it onto a truck, and then hired someone to

drive the truck from Texas to Virginia.

       Tucker also supported Hassell and Bragg’s drug operation in

other ways.        In 2003, North Carolina police pulled Bragg over

and   seized    over    $49,000    in    cash           he   was   carrying       to   make   a

cocaine purchase.         Bragg testified that he paid Tucker $15,000

to retrieve the money.             Tucker called the police officer who

                                              4
made    the        seizure      and   told    the   officer    that    the    money   was

intended for the purchase of a tractor trailer.                          Later, Tucker

created fake loan documents, which he presented at a forfeiture

hearing       in    a       federal   court   in    North   Carolina.        Ultimately,

Tucker received a check for the amount of money that had been

seized, which he placed in Bragg’s account after claiming his

$15,000 payment.

       Tucker also helped Person avoid police seizure of proceeds

from narcotics sales.                 Person testified that he used a friend’s

house in Chesapeake, Virginia to cook powder cocaine into crack

cocaine.       At one point, he invited Tucker to come to the house

to   complete           a    business   transaction.         While    Tucker    sat   and

waited, Person finished cooking a nine-ounce batch of powder

cocaine into crack cocaine in plain view of Tucker.                            About two

weeks after Tucker’s visit, Person was arrested.                         After Person

was released on bond, he told Bragg and Tucker that the police

were going to seize his bank accounts.                      Tucker hatched a plan to

avoid the seizure.                Person wrote Tucker a $22,000 check which

Tucker cashed at a nearby SunTrust Bank branch.                        Tucker returned

with $9,000 cash and a $13,000 cashier’s check.                         He told Person

that the bank did not have the full $22,000 cash on hand and

that he would find another way to cash out the remaining money

to     give    to       Person.         However,     Person    never     received     any

additional money from Tucker.

                                               5
        In   2005,    Hassell        and   Bragg          attempted     to    purchase      “Bada

Bing” nightclub in Virginia Beach.                        However, after learning that

Hassell and Bragg were felons, the owner refused to sell the

club    because      felons      would     not       be    able    to   obtain       a    Virginia

liquor license.           Hassell and Bragg testified that they offered

Tucker money to act as the “front man.”                            Tucker agreed and was

able to purchase the club in his name and take out a liquor

license.      To disguise the source of the funds used to make the

down payment on the nightclub, Tucker arranged to have a third

person, James Hunter, wire Hassell and Bragg’s narcotics-derived

cash to the MidAtlantic Commodities bank account.                                  Hassell and

Bragg paid Tucker to assist in the wire transfer and purchase of

Bada Bing nightclub, and to remain as the front man while they

operated the business.

                                                B.

       Upon    his    arrest      in   September           2009,    the      court       appointed

attorney      John   C.       Gardener     to    represent         Tucker.         In    November

2009, Tucker submitted a letter motion to the district court

requesting      that      a    new   attorney         be     assigned        to   him.      After

Gardener’s      replacement,           David         Bouchard,      withdrew         due    to   a

conflict of interest, the court appointed a third attorney to

represent Tucker, Jon M. Babineau.

       In May 2011, Tucker pled guilty to conspiracy to commit

money    laundering.            However,        in    July    2011,     two       weeks     before

                                                 6
sentencing, Tucker filed another motion for new counsel and also

moved to withdraw his plea.              The court granted both motions and

set trial for December 2011.               Jennifer T. Stanton was appointed

as Tucker’s fourth attorney.

     On October 6, 2011, Tucker filed yet another motion for new

counsel.      The court held a hearing to consider the motion on

October      13,    2011.      At    the    hearing,    Tucker       expressed   his

frustration with Ms. Stanton’s refusal to file certain motions

he urged her to file.               The court explained that the motions

Tucker sought to file were frivolous, and that Ms. Stanton was

under   an    obligation      not   to     file   frivolous    motions.      Tucker

further explained that he wanted to part ways with Ms. Stanton

because he did not feel she adequately reviewed his case, and

because “females have their method of doing things and I can’t

change that.”        Finally, Tucker asked to proceed pro se if the

court did not grant his motion for new counsel.                  After receiving

assurances from Ms. Stanton that she was able to continue as

Tucker’s     lawyer,    the    court       denied   Tucker’s     motion    for   new

counsel and directed Ms. Stanton and the Government to brief

whether Tucker should be able to proceed pro se.

     On November 8, 2011, the court held a hearing on Tucker’s

motion to proceed pro se.              The court asked Tucker a series of

questions      to    gauge    his    understanding      of     the    charges    and

applicable sentencing guidelines for each count against him, the

                                            7
trial process, and the Federal Rules of Evidence and Federal

Rules of Criminal Procedure.              Tucker’s answers showed that he

misunderstood       the    penalties     he   faced   if   convicted,     had      no

experience with the trial process and did not understand the

Federal     Rules    of     Evidence     or   Federal      Rules   of    Criminal

Procedure.     Tucker also explained that if he were to proceed pro

se, he would need additional time to prepare for trial.                       In a

written order dated November 14, 2011, the court denied Tucker’s

motion to proceed pro se.

        On December 6, 2011, the day before trial was set to begin,

Tucker entered into a second plea agreement.                  The court deferred

acceptance    of     the    plea    agreement    pending      preparation     of    a

presentence     report      and    set   sentencing     for    April    27,   2012.

Sentencing was subsequently moved to June 21, 2012, after the

court granted Tucker’s motion for a continuance.                       Three days

before sentencing, Tucker moved to withdraw his second guilty

plea.     The court, which had yet to accept and enter the plea,

granted the motion to withdraw.

        On August 14, 2012, a jury found Tucker guilty on each of

the eleven counts remaining in the thirteen-count superseding




                                          8
indictment. 2   Tucker    filed     a    timely    appeal   of   which     we    have

jurisdiction pursuant to 28 U.S.C. § 1291.



                                         II.

     Tucker     argues   on     appeal    that    the   evidence       presented    at

trial was not sufficient to sustain a conviction on any of the

counts    charged   in    the    superseding       indictment      and    that     the

district court therefore erred when it denied his motion for

judgment of acquittal.

     We   review    a    district       court’s    denial   of     a    motion     for

judgment of acquittal de novo.            United States v. Green, 599 F.3d
360, 367 (4th Cir. 2010).               Where there is a challenge to the

sufficiency of the evidence, as there is here, we must sustain


     2
        Two counts in the superseding indictment had been
dismissed.    Tucker was found guilty of:         conspiracy to
distribute and possess with intent to distribute five kilograms
or more of cocaine and fifty kilograms or more of marijuana in
violation of 21 U.S.C. § 846; conspiracy to launder money in
violation of 18 U.S.C. §§ 1956(h); possession with intent to
distribute five kilograms or more of cocaine in violation of 21
U.S.C. § 841(a)(1) and 18 U.S.C. § 2; three counts of interstate
travel in aid of racketeering in violation of 18 U.S.C. §
1952(a)(3) and 18 U.S.C. § 2; possession with intent to
distribute approximately thirty pounds of marijuana in violation
of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2; possession with
intent to distribute between 500 grams and five kilograms of
cocaine in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2;
laundering of monetary instruments in violation of 18 U.S.C. §
1956 and 18 U.S.C. § 2; and engaging in a monetary transaction
in property derived from specified unlawful activity in
violation of 18 U.S.C. § 1957 and 18 U.S.C. § 2.


                                          9
the jury verdict “if there is substantial evidence, taking the

view       most    favorable      to   the        Government,    to      support   [the

conviction].”            United States v. Burgos, 94 F.3d 849, 862 (4th

Cir. 1996) (en banc) (quoting United States v. Glasser, 315 U.S.
60, 80 (1942)).           In other words, we must not embark on the task

of re-weighing the evidence or assessing the credibility of the

witnesses.         United States v. Kelly, 510 F.3d 433, 440 (4th Cir.

2007).        Instead,      we   assume   that      the   jury   has   “resolved    any

discrepancies in favor of the [G]overnment.”                       Id.     Ultimately,

we must determine whether “any rational trier of facts could

have       found   the    defendant    guilty      beyond   a    reasonable    doubt.”

United States v. Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982).

       Tucker’s challenge to his drug-related convictions centers

on his contention that the prosecution did not carry its burden

on the intent or knowledge element of each of the charges. 3


       3
       On the charge of conspiracy to distribute and possess with
intent to distribute cocaine and marijuana, the Government
carried the burden to prove that: “(1) an agreement to
distribute and possess cocaine with intent to distribute existed
between two or more persons; (2) the defendant knew of the
conspiracy; and (3) the defendant knowingly and voluntarily
became a part of this conspiracy.”    United States v. Yearwood,
518 F.3d 220, 225-26 (4th Cir. 2008). On charges of possession
with intent to distribute, the Government carried the burden to
prove: (1) possession of the [narcotic]; (2) knowledge of this
possession; and (3) intention to distribute the [narcotic]. See
Burgos, 94 F.3d   at  873.   Possession  may   be  actual   or
constructive.   United States v. Rusher, 966 F.2d 868, 878 (4th
Cir. 1992).      On charges of interstate travel in aid of
racketeering, the Government carried the burden to prove:
(Continued)
                                             10
Specifically, he argues there was no evidence establishing that

he   was    aware     that    the     trucking    businesses         he     formed     and

subsequently      managed      were    being     used    to    run        drugs.       For

instance, Tucker points out that when Hassell asked him to drive

to Atlanta to exchange money for drugs, Hassell only stated that

he was going to get “some things.”                Further, while Hassell and

others testified at trial that Tucker was occasionally present

at the warehouse when drugs were being handled and hid, there

was no direct evidence that Tucker actually saw the drugs.

     Tucker seeks to cherry pick from the evidence in an effort

to concoct a viable argument on appeal.                  The cumulative evidence

against him is not just sufficient, it is overwhelming.                            Several

of the Government’s witnesses testified that Tucker was aware of

their long-term involvement in drug trafficking, and that he set

up   a     variety    of     businesses    to    assist       in     their     criminal

operations.       The evidence also showed that Tucker took a direct

role in Hassell and Bragg’s illicit enterprise.                       Testimony from

Hassell     and     Bragg    established       that     Tucker     coordinated         the

transport of large quantities of marijuana from Texas to the



(1) travel between states; (2) with the intent to promote,
manage, establish, carry on, or facilitate the promotion,
management, establishment, or carrying on, of any unlawful
activity; and (3) performance or attempt to perform the unlawful
acts thereafter. 18 U.S.C. § 1952(a); see also United States v.
Hayes, 775 F.2d 1279, 1282 (4th Cir. 1985).



                                          11
warehouse      Tucker      leased        in     Virginia         under    the     name    of

MidAtlantic Commodities.               And, on more than one occasion, Tucker

himself drove large quantities of cocaine from Atlanta to the

warehouse in Virginia.

        Tucker also found other creative ways to support his co-

conspirators.           Just    weeks     after      watching      Person       cook   large

quantities of powder cocaine into crack cocaine, Tucker helped

Person hide money before police could seize his accounts.                                 On

another    occasion,      Tucker       fabricated         documents      and    lied   under

oath to secure the return of nearly $50,000 that had been seized

by North Carolina police when Bragg was en route to make a drug

purchase.

       Cumulatively,       this       evidence      is    more    than    sufficient      to

substantiate Tucker’s knowledge that he was intricately involved

in drug trafficking activities as charged.                        While there may not

be   direct    evidence        that    Tucker       actually      watched      Hassell   put

cocaine into the trailer of the truck he was driving, or that he

had explicit conversations with co-conspirators about how they

could    use   the      various       companies      to    hide    their       drug-related

operations,       the   jury     had    sufficient        evidence       to    connect   the

dots.     It is well established that circumstantial evidence, not

just     direct      evidence,         must    be     considered         when    assessing

sufficiency of the evidence.                  United States v. Grow, 394 F.2d
182, 201 (4th Cir. 1968).                Indeed, “circumstantial evidence is

                                              12
treated no differently than direct evidence,” and may itself be

sufficient    to    support       the    jury’s    verdict.             United    States    v.

Jackson, 863 F.2d 1168, 1173 (4th Cir. 1989).                             It is clear here

that the combination of direct and circumstantial evidence is

such that a reasonable juror could have concluded that Tucker

was aware of his involvement in drug trafficking and was guilty

of the drug-related crimes as charged.

     Tucker        next        argues     that        the     Government          presented

insufficient evidence to sustain a conviction of conspiracy to

launder    money.         The    Government       carried         the    burden    to   prove

beyond a reasonable doubt that:                    (1) a conspiracy to commit

money laundering was in existence; (2) during the conspiracy,

the defendant knew that the proceeds to be concealed had been

derived     from    an     illegal       activity,          and     (3)     the   defendant

knowingly    joined       in    the     conspiracy.           See       United    States    v.

Alerre, 430 F.3d 681, 693-94 (4th Cir. 2005) (stating the burden

of proof for conspiracy related to promotion money laundering);

United States v. Wemmering, 232 F. App’x 372, 374-75 (4th Cir.

2007)     (unpublished)         (equating       the     conspiracy           standard      for

promotion money laundering with concealment money laundering).

     We find there was sufficient basis for the jury’s final

determination that Tucker had conspired to launder money.                                   As

illustrated above, there was extensive testimony from Hassell,

Bragg, Person, and several other co-conspirators evidencing an

                                           13
expansive collaborative drug operation.                       The group relied on

Tucker    as   a   “front     man”      who    could:        assist      in    setting   up

businesses      that    appeared     legitimate,          spend      drug     proceeds   on

legitimate purchases, and reclaim or hide cash that had been or

might     be   seized   by    the    police.         As      noted      above,    multiple

witnesses testified at trial that Tucker was well aware of their

involvement in the narcotics trade and that he knew that his

assistance      would    help     them        in   carrying       out    their     illicit

activities.        The evidence presented at trial was sufficient to

support the jury’s verdict.

        Finally, Tucker argues that no evidence was presented that

he had the requisite knowledge to substantiate a guilty verdict

on   charges    related      to   the    purchase       of   Bada     Bing     nightclub. 4


      4
       These charges include laundering of monetary instruments
in violation of 18 U.S.C. § 1956 and 18 U.S.C. § 2, and engaging
in a monetary transaction in property derived from specified
unlawful activity in violation of 18 U.S.C. § 1957 and 18 U.S.C.
§ 2. On the laundering of monetary instruments charges, the
Government carried the burden to prove that the defendant:
(1) knew the property involved in a financial transaction
represented proceeds from an unlawful activity; (2) conducted or
attempted to conduct a financial transaction involving such
proceeds; (3) with the intent to promote the carrying on of the
specified unlawful activity or knowing that the transaction was
at least in part designed to conceal or disguise the nature,
location, source, ownership, or control of the proceeds.      18
U.S.C. § 1956(a)(1); United States v. Alford, 999 F.2d 818, 823
(5th Cir. 1993).     On the charge of engaging in a monetary
transaction in property derived from a specified unlawful
activity, the Government carried the burden to prove that the
defendant “knowingly engage[d] . . . in a monetary transaction
in criminally derived property of a value greater than $10,000
(Continued)
                                              14
Extensive       testimony    was     presented        at     trial,    however,

establishing that Tucker agreed to act as the front man so that

Hassell   and    Bragg   could   purchase    the   business      and   obtain   a

liquor    license.       Further,     multiple     witnesses     testified      to

Tucker’s coordination of a wire transfer of at least $100,000 of

Hassell and Bragg’s narcotics-derived cash to the MidAtlantic

Commodities bank account.          Likewise, there is testimony that the

wire transfer was designed to conceal the source of the funds

and to make it appear that the money used for the down payment

on Bada Bing nightclub came from profit earned at MidAtlantic

Commodities.      The    cumulative        evidence        presented   provides

sufficient basis for the conclusion that Tucker was well aware

of his involvement in a drug-related scheme.                The jury’s verdict

was adequately supported.



                                     III.

     Tucker next argues that the district court erred when it

denied his request to proceed at trial pro se.                     We review a

district court’s legal rulings on pro se representation de novo,




and [was] derived from specified unlawful activity” such as
narcotics distribution. 18 U.S.C. § 1957; see United States v.
Mansoori, 480 F.3d 514 (7th Cir. 2007) (applying 18 U.S.C.
§ 1957 to narcotics distribution proceeds).



                                      15
and all findings of fact related to its ruling for clear error.

United States v. Bush, 404 F.3d 263, 270 (4th Cir. 2005).

       The U.S. Supreme Court has stated that “forcing a lawyer

upon an unwilling defendant is contrary to his basic right to

defend      himself       if     he    truly      wants       to     do    so.”        Faretta        v.

California,        422 U.S. 806,      817    (1975).            While   a    defendant’s

decision must be knowing and intelligent, his technical legal

knowledge        is     “not    relevant        to     an    assessment          of    his    knowing

exercise of the right to defend himself.”                                      Id. at 836.           The

right to self-representation is not absolute, however.                                              “The

government’s interest in ensuring the integrity and efficiency

of   the    trial       at     times      outweighs         the    defendant’s         interest      in

acting as his own lawyer.”                      United States v. Bernard, 708 F.3d
583,    588      (4th    Cir.       2013)    (internal            quotations      omitted).          As

such,       a     defendant’s             assertion          of     his        right     to       self-

representation           must       be:         “(1)     clear       and       unequivocal,         (2)

knowing, intelligent and voluntary; and (3) timely.”                                              United

States      v.    Frazier-El,             204 F.3d 553,     558       (4th    Cir.       2000)

(internal citations omitted).                         A court may determine that an

assertion of the right to self-representation is not clear and

unequivocal where the defendant’s actions suggest a desire to

delay      or    manipulate         the     system      more       than    a    desire       to   self-

represent.        Id. at 560.



                                                  16
       Here, the district court held that Tucker had not asserted

his right to counsel in a clear and unequivocal manner.                          The

court’s holding was based on a factual finding that Tucker’s

true   motivation     for   proceeding      pro   se    was    to   manipulate   the

system   and   drag   out    an   already    long      trial   process   while    he

remained free on bond.         Considering the record as a whole, as we

must, see United States v. Singleton, 107 F.3d 1091, 1097 (4th

Cir. 1997), we cannot conclude that the district court clearly

erred in arriving at its holding.

       Tucker’s first motion to proceed pro se came alongside a

motion for new counsel.            In fact, Tucker was on his fourth

attorney when he made the motion.                 He made clear during the

hearing that he sought new counsel, or in the alternative to

proceed pro se, because present counsel refused to file numerous

frivolous motions.          A court is not required to grant a motion

for self-representation where the defendant’s motivation is to

file frivolous motions that appointed counsel would not file.

Frazier-El, 204 F.3d at 560; United States v. Mackovich, 209
F.3d 1227, 1237 (10th Cir. 2000).            Given that Tucker had in fact

sought to file frivolous pro se motions, the district court did

not clearly err in making the findings that form the basis of

its conclusion here.

       The district court also made a factual finding that Tucker

sought to delay his trial by proceeding pro se.                     A defendant is

                                       17
not   permitted     to    use    the      right    to    self-representation         as   a

“tactic for delay.”             Bush, 404 F.3d at 272 (citing Mackovich,
209 F.3d    at       1237.         By    repeatedly      changing        counsel     and

withdrawing      his    first    plea     agreement       just    before    sentencing,

Tucker had already extended his time on bond over two years.

During the hearing on his motion, he informed the court that he

would need even more time to prepare his defense if his motion

were granted.       Given the procedural trajectory of the trial and

the   repeated     delays,      we   cannot       find   that     the   district     court

clearly erred in holding that Tucker sought to proceed pro se

for the purpose of delaying his trial and remaining free on

bond. 5



                                            IV.

      For    the       reasons       stated       above,     we     affirm     Tucker’s

convictions.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials


      5
       The court made additional factual findings pertaining to
Tucker’s understanding of the law and judicial process. To the
extent that the court sought to gauge whether Tucker had
sufficient technical legal knowledge to exercise his right to
self-representation, it was legal error. See Faretta, 422 U.S.
at 836.    However, we need not reach this issue because the
factual findings related to Tucker’s attempt at manipulating and
delaying the judicial process are independently sufficient to
affirm the district court’s denial of his motion to proceed pro
se.



                                            18
before   the   Court   and   argument    would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                    19